Name: Commission Decision No 3835/87/ECSC of 21 December 1987 fixing the rate of the levies for the 1988 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  EU finance;  budget
 Date Published: 1987-12-22

 Avis juridique important|31987S3835Commission Decision No 3835/87/ECSC of 21 December 1987 fixing the rate of the levies for the 1988 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 361 , 22/12/1987 P. 0009 - 0011*****COMMISSION DECISION No 3835/87/ECSC of 21 December 1987 fixing the rate of the levies for the 1988 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Having regard to Commission Decision No 3289/75/ECSC of 18 December 1975 on the definition and conversion of the unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community (1), as amended by Decision No 3334/80/ECSC (2), Whereas, in view of the variations in average values recorded during the reference period, Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty (3) should be amended; Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 1988 financial year at 339 million ECU; whereas that budget, which was adopted by the Commission of the European Communities on 21 December 1987 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1988, namely 150 million ECU; Whereas the estimated yield of the levies at a rate of 0,01 % is 4,92 million ECU, HAS ADOPTED THIS DECISION: Article 1 The rate of the levies on output from 1 January 1988 shall be 0,31 % of the figures used as the basis of assessment for such levies. Article 2 Article 2 of Decision No 3-52, as last amended by Article 2 of Decision No 3940/86/ECSC (4), is hereby amended to read as follows: 'Article 2 The average value in ECU of the products on which the levies are assessed shall, from 1 January 1988, be as follows: (in ECU) 1.2 // // // Product // Average value // Brown coal briquettes and semi-coke derived from brown coal // 65,40 // Hard coal of all categories // 77,91 // Pig iron other than that used for making ingots // 221,29 // Steel in ingots // 253,17 // Finished products and end products of iron and steel as described in Annex I to the Treaty // 421,95' // // Article 3 Article 4 of Decision No 3-52, as last amended by Article 3 of Decision No 3940/86/ECSC, is hereby amended to read as follows: 'Article 4 The scale provided for in Article 2 (4) of Decision No 2-52 shall accordingly be as follows, the figures being given in ECU: (in ECU) 1.2 // // // Product // Assessment January 1988 and subsequent months, and collection March 1988 and subsequent months // Brown coal briquettes and semi-coke derived from brown coal (1) // 0,20274 // Hard coal of all categories (2) // 0,24152 // Pig iron other than that used for making ingots // 0,53384 // Steel in ingots // 0,68460 // Finished products and end products of iron and steel as described in Annex I to the Treaty // 0,31759 // // (1) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of brown coal and semi-coke derived from brown coal, less 3 %. (2) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of hard coal as defined in Article 1 of Decision No 2-52, less 14 %. The amount of the levies per tonne to be paid in the currencies of the Member States of the Community shall be determined in accordance with Article 3 of Decision No 3289/75/ECSC, as amended by Decision No 3334/80/ECSC.' Article 4 This Decision shall enter into force on 1 January 1988. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1987. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 327, 19. 12. 1975, p. 4. (2) OJ No L 349, 23. 12. 1980, p. 27. (3) OJ of the ECSC No 1, 30. 12. 1952, p. 4. (4) OJ No L 365, 24. 12. 1986, p. 26. ANNEX ECSC OPERATING BUDGET FOR 1988 (million ECU) 1.2.3.4 // // // // // Requirements // Estimates // Resources // Estimates // // // // 1.2.3.4.5 // Operations to be financed from current resources (non-repayable) 1. Administrative expenditure 2. Aid for redeployment (Article 56) (1) 3. Aid for research (Article 55) 3.1. Steel 3.2. Coal 3.3. Social 4. Interest subsidies 4.1. Investment (Article 54) 4.2. Conversion (Article 56) 5. Social measures connected with restructuring of the steel industry (1) 6. Social measures connected with restructuring of the coal industry // 5 180 63 47 44 p.m. // 30 22 11 7 40 // Resources for the financial year 1. Current resources: 1.1. Yield from at 0,31 % levy 1.2. Net balance from previous year 1.3. Fines and surcharges for late payment 1.4. Miscellaneous 2. Cancellation of commitments unlikely to be implemented 3. Unused resources carried over from 1987 4. Exceptional revenue 4.1. Social measures connected with restructuring of steel industry 4.2. Social measures connected with restructuring of coal industry 5. Contingency reserve // 150 107 7 p.m. 5 p.m. 50 p.m. 20 // // 339 // // // 339 // Operations financed by loans from non-borrowed funds 7. Workers' housing // 13 // // Origin of non-borrowed funds 6. Special reserve and former ECSC Pension Fund // 13 // // // // // (1) Implementation of these chapters depends on the exceptional revenue actually being made available, i.e.: - 44 million ECU for social measures connected with restructuring of the coal industry (Chapter 5), - 6 million ECU for aid for redeployment (Chapter 2).